Citation Nr: 1827925	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Pitman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.


FINDINGS OF FACT

1. Evidence received by VA since a December 2005 rating decision that denied service connection for bilateral hearing loss relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claim.

2. The Veteran's current bilateral hearing loss disability is the result of disease or injury in service.

CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  However, in view of the Board's favorable decision here, further consideration of the adequacy of the VA notice and assistance is unnecessary.

II. New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). 

A December 2005 rating decision denied entitlement to service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in May 2006, and the Agency of Original Jurisdiction (AOJ) issued a December 2007 statement of the case.  The AOJ then closed the claim on the basis that the Veteran did not file a timely substantive appeal (VA Form 9) within 60 days, rendering the December 2005 rating decision final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302.

In the December 2005 rating decision, the AOJ found the Veteran had a hearing loss disability, but determined the evidence did not show the disability was the result of a disease or injury in service.  Since the December 2005 rating decision, the Veteran has provided accounts of in-service acoustic trauma resulting from exposure to mortar fire while the Veteran served in Vietnam, as well as medical evidence in the form of a medical opinion from the Veteran's private otolaryngologist that supports the Veteran's claim that his current disability is related to this in-service trauma.  Neither of these pieces of evidence was of record in the prior denial.  These statements are presumed credible for the purpose of determining whether the case should be reopened.  Justus v. Principi, 3. Vet. App. 510, 512-13 (1992).  The Board finds this new evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.  Therefore, reopening the claim is warranted in the present case.

III. Service Connection for Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Normal hearing at separation is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, the record clearly establishes the Veteran currently has bilateral hearing loss. See, e.g., April 2012 VA audiological evaluation.  The Veteran served as a radio intercept analyst, a military occupational specialty (MOS) with a moderate risk to noise exposure.  Based on the Veteran's own reports of symptoms while in service and his MOS, the Board concedes that the Veteran was exposed to acoustic trauma while in service.  Thus, the current disability and in-service injury requirements for the Veteran's service connection claim have been established.

In February 2012, the Veteran's private otolaryngologist provided a nexus opinion indicating that the Veteran's current bilateral sensorineural hearing loss, along with his service connected tinnitus, is more likely than not the result of exposure to high decibel noise experienced in service.  In contrast, the April 2012 VA evaluation found that Veteran's hearing loss was less likely than not due to in-service acoustic trauma, noting the lack of significant hearing loss on examinations contained in the Veteran's service treatment records. The Board finds each of these medical opinions probative with respect to the presence of a nexus, with each based on an adequate rationale to support their relative conclusions.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss disability is the result of in-service acoustic trauma.  See 38 U.S.C. § 5107; see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").  Therefore, the Board finds service connection for bilateral hearing loss is granted.


ORDER

The service connection claim for bilateral hearing loss is reopened, and entitlement to service connection for bilateral hearing loss is granted.





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


